Order entered February 18, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00755-CV

                 IN THE ESTATE OF RAFFAELE MARTINI PANDOZY

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-18-03717-1

                                             ORDER
       Before the Court is appellant’s February 13, 2020 motion for a fourteen day extension of

time to file her corrected brief. We GRANT the motion and ORDER the corrected brief be filed

no later than February 27, 2020.

       Appellee’s brief shall be filed within thirty days of the filing of appellant’s brief.

                                                        /s/    ERIN A. NOWELL
                                                               JUSTICE